DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Pages 4-8, paragraphs 27-52, many reference characters have multiple names used to refer to the same element. For instance, reference character 104 has been referred to as “retractable cover”, “collapsible cover” and “cover”.  In another example, reference character 106 has been referred to as “rigid panel”, “panel”, “sloping panel”, “cover panel” and “Roof panel”.  It is noted this is not an exhaustive list and that there are many other reference characters (108, 204, 300, 302) for which is occurs.  Applicant should find all instances in specification and correct them. 
Page 5, paragraph 35, “lighting strips 306 in the base 102, around the vehicle, shine at an angle and down” should be changed to --lighting strips 308 in the base 102, around the vehicle, shine at an angle and down-- since it appears that lighting strips 308 are actually the ones pointed externally and downwardly (as seen in FIG. 4).  
Page 7, paragraph 43, “Base/Roof Panel” should not be capitalized.
Page 7, paragraph 43, “Corner Cap” should not be capitalized.
Page 7, paragraph 43, “Side Extrusion” should not be capitalized.
Page 7, paragraph 43, “Tent” should not be capitalized.
Page 7, paragraph 44, “reflect heat” should be changed to --reflects heat--.

Page 7, paragraph 47, “Aluminum” should not be capitalized.
Appropriate correction is required.

Claim Objections
Claims 2-18 are objected to because of the following informalities: 
Claims 2-18, line 1, “An automotive tent as claimed in claim 1” should be changed to --The automotive tent as claimed in claim 1--.  
Claim 2, line 1, “the cover” should be changed to --the retractable cover--.
Claim 4, line 1, “the cover” should be changed to --the retractable cover--.
Claim 5, line 1, “the cover” should be changed to --the retractable cover--.
Claim 6, line 1, “the sheet” should be changed to --the at least one flaccid 
sheet--.
Claim 6, line 2, “the panel” should be changed to --the rigid panel--.
Claim 7, line 1, “the sheet” should be changed to --the at least one flaccid 
sheet--.
Claim 7, line 2, “the sheet” should be changed to --the at least one flaccid 
sheet--.
Claim 9, line 1, “the rib” should be changed to --the at least one rib--.
Claim 9, line 2, “the sheet” should be changed to --the at least one flaccid 
sheet--.
Claim 9, line 2, “the cover” should be changed to --the retractable cover--.
Claim 10, line 2, “the cover” should be changed to --the retractable cover--.

Claim 13, line 1, “each panel” should be changed to --each rigid panel--.
Claim 15, line 1, “cover” should be changed to --the retractable cover--.
Claim 16, line 1, “including” should be changed to --further including--.
Claim 16, line 2, “cover” should be changed to --the retractable cover--.
Claim 17, line 1, “including” should be changed to --further including--.
Claim 17, line 2, “cover” should be changed to --the retractable cover--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “each panel includes a tubular body and the frame extrusions receive the body”.  In light of the specification, it is unclear which part of the panel is tubular.  The specification states “The panel 106 also includes a light- weight tubular (e.g. hexagonal) planar body 304” (paragraph 34).  However, it not understood how the body 304 in actually tubular (especially while simultaneously being “planar”), nor does 
Claim 15 recites “the cover includes LED lighting able to clip into a frame extrusion or accessory mounts for mounting accessories”.  Due to the wording of the claim limitation, it is unclear if the cover include LED lighting or the cover includes accessory mounts (but not both), or if the LED lighting is able to clip into a frame extrusion or it is able to clip into an accessory mount.  Clarification is required.
Claim 20 recites “producing a pair of the tent panels of claim 19” in line 2.  However, both claims 19 and 20 are drawn to methods and therefore it is unclear what exactly constitutes the “tent panels” of claim 19”, which is an apparatus.  Clarification is required. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/152235 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (CN-208010030 U).
	Claim 1: Lu discloses an automotive tent for fastening to a vehicle (as seen in FIG. 4), the tent including: a base (1) for fastening to the vehicle; and a retractable cover (2) for retracting during transport (FIGS. 5-7), and expanding from the base to define a sleeping space (FIG. 4).
 	Claim 2: Lu discloses the cover as being collapsible and readily erected by expanding the cover from the base to define the sleeping space which is wedge-shaped (as seen in FIG. 4).
Claim 3: Lu discloses the retracted cover as folding flat with the base (as seen in FIG. 5-7).

Claim 5: Lu discloses the cover as further including at least one flaccid sheet (5) advantageously stowed beneath the lid (when the automotive tent is closed).
Claim 6: Lu discloses the sheet as extending upwardly from the base to the panel (as seen in FIG. 4).
Claim 8: Lu discloses the tent as further including at least one rib (42) for supporting the sheet (FIG. 4).
Claim 9: Lu discloses the rib as being able to pivot (via brackets 6) and as being biased outwardly (via 43/44) to keep the sheet of the cover taught when erect (as seen in FIG. 4).
Claim 10: Lu discloses a biasing means (41) for biasing the cover away from the base.
Claim 11: Lu discloses the base as including a rigid panel for supporting at least one sleeping person (in the embodiment shown in FIG. 3, “shell” 1 must inherently be rigid or else the device would not be able to support a person over the roof rack/connection to the vehicle roof comfortably), the base being fitted directly to the vehicle without existing roof racks or fastened to roof racks of the vehicle (via 15).
Claim 12: Lu discloses the base and cover as both including rigid panels (1 and 2, respectively), each rigid panel including frame extrusions (12/13 and 22/23, 
Claim 13: Lu discloses each panel as including a tubular body (81/82 and 15; or alternatively panel 1 includes tubular body 42 and panel 2 includes tubular body 43) and the frame extrusions receive the body (via 83; or alternatively via 6, as seen in FIG. 2), as best understood.
Claim 14: Lu discloses a ladder (7) for gaining access to the tent, the ladder being extendable and able to hook into the base (as seen in FIG. 3).
Claim 17: Lu discloses a roof-rack assembly (8) for fitting to the cover (as seen in FIGS. 5 and 6).
Claim 19: Lu discloses a method of producing an automotive tent panel (1 or 2, respectively), the method including: receiving a body (11 or 21, respectively) within frame elements (12/13 or 22/23, respectively); and fastening the frame elements together with corner fasteners (14 or 24, respectively).
Claim 20: Lu discloses a method of producing an automotive tent, the method including: producing a pair of the tent panels of claim 19 (as discussed above, Lu teaches a method of making two different style panels, 1 and 2); pivotally mounting the panels together (via 3); and fastening at least one sheet (5) between the panels.

Claim(s) 1, 3-5, 8, 11, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barr et al. (DE-2,751,561 A1).
Claim 1: Barr et al. discloses an automotive tent for fastening to a vehicle (as seen in FIG. 13), the tent including: a base (22) for fastening to the vehicle (via 90/92); 
Claim 3: Barr et al. discloses the retracted cover as folding flat with the base (as seen in FIG. 5 and 7).
Claim 4: Barr et al. discloses the cover as including a rigid panel (21) pivotally mounted to the base, and which forms a lid of the retracted cover (as seen in FIGS. 1 and 2, 21 forms the topmost portion of 2, which has a depending perimeter wall, when the cover is closed, and therefore can be considered a lid).
Claim 5: Barr et al. discloses the cover as further including at least one flaccid sheet (5) advantageously stowed beneath the lid (when the automotive tent is closed).
Claim 8: Barr et al. discloses the tent as further including at least one rib (28, 30) for supporting the sheet (FIGS. 1, 8, 11 and 13).
Claim 11: Barr et al. discloses the base as including a rigid panel (34) for supporting at least one sleeping person, the base being fitted directly to the vehicle without existing roof racks or fastened to roof racks (90) of the vehicle (via 92).
Claim 14: Barr et al. discloses a ladder (78) for gaining access to the tent, the ladder being extendable and able to hook into the base (as seen in FIGS. 13 and 15).
Claim 18: Barr et al. discloses a mattress (86), stopping short of the length of the base (as seen in FIG. 13).

Claim(s) 1, 3, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Currid (US-9,995,055 B1).

Claim 3: Currid discloses the retracted cover as folding flat with the base (as seen in FIG. 2B).
Claim 11: Currid discloses the base as including a rigid panel (204b) for supporting at least one sleeping person, the base being fitted directly to the vehicle without existing roof racks or fastened to roof racks (110) of the vehicle (via 130).
Claim 16: Currid discloses a detachable awning (702) for extending from the cover adjacent the vehicle (as seen in FIG. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN-208010030 U) as applied to claim 5 above, and further in view of Takahashi et al. (US- 2012/0110721 A1).
Lu is discussed above and teaches the sheet as defining an end wall (from wall into which user uses ladder to enter or exit the automotive tent; FIG. 4) from which two .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN-208010030 U) as applied to claim 1 above, and further in view of Mathiasen (US-2018/0370415 A1).
Lu is discussed above but lacks LED lighting.  Mathiasen teaches an awning for mounting to a vehicle, wherein the cover (100) includes LED lighting (on LED crossbar; paragraphs 44, 76, 86) mounted on an accessory mount (LED crossbar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to include LED lighting, as suggested by Mathiasen, in order to provide lighting to the users of the automotive tent, but could also be used as an extra brake light when in transit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636  

                                                                                                                                                                                                      /DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636